Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 5-14 and 18-24 are allowed.
Independent claims 1, 10, 14 and 24 are directed to a method and/or apparatus for negotiating a range measurement protocol.  The independent claims were amended to further define the inventive concept of the claimed invention and further differentiates from the previously-applied prior art references.  Specifically, independent claims 1 and 10 similarly recite: “…transmit an initial Fine Timing Measurement (FTM) (iFTM) request message to negotiate a range measurement with a responder STA, the iFTM request message comprising an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol, the initiator parameter element comprising one or more initiator parameters for performing the range measurement according to the NDP-based range measurement protocol; process an FTM message from the responder STA, the FTM message comprising a status indicator to indicate whether negotiation of the range measurement is successful, wherein the FTM message comprises a responder parameter element comprising one or more negotiated parameters of the NDP-based range measurement protocol for performing the range measurement, wherein the one or more negotiated parameters comprise a negotiated timing parameter to indicate a negotiated timing for the range measurement; and based on successful negotiation of the range measurement, perform the range measurement with the responder STA according to the NDP-based range measurement protocol based on the one or more negotiated parameters in the responder parameter element.”  On the other hand, independent claims 14 and 23 similarly recite: “…process an initial Fine Timing Measurement (FTM) (iFTM) request message from an initiator STA to negotiate a range measurement with the responder STA, the iFTM request message comprising an initiator parameter element corresponding to a Null Data Packet (NDP) based (NDP-based) range measurement protocol, the initiator parameter element comprising one or more initiator parameters for performing the range measurement according to the NDP-based range measurement protocol; set a status indicator to indicate whether negotiation of the range measurement is successful based on the iFTM request message; transmit an FTM message to the initiator STA, the FTM message comprising the status indicator, wherein the FTM message comprises a responder parameter element comprising one or more negotiated parameters of the NDP-based range measurement protocol for performing the range measurement, wherein the one or more negotiated parameters comprise a negotiated timing parameter to indicate a negotiated timing for the range measurement; and based on successful negotiation of the range measurement, perform the range measurement with the initiator STA according to the NDP-based range measurement protocol based on the one or more negotiated parameters in the responder parameter element.”

In a recent telephonic interview (11/15/2021) with the Applicant’s Representative, Mr. Naim Shichrur, arguments were presented with respect to the rejections of dependent claim 4.  Applicant’s Representative argued that the timing information included in the FTM messages exchanged between the responding station 410 and initiating station 412 does not read upon the claim limitations “wherein the one or more negotiated parameters comprise a negotiated timing parameter to indicate a negotiated timing for the range measurement.”  Upon further consideration, the Examiner agreed with the Applicant’s Representative Vamaraju in view of Wang does not teach the claimed subject matter previously-presented in dependent claim 4.  This subject matter is now incorporated into the independent claims.  As such, there is no teaching, 

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180255599 A1 - relates generally to electronic devices, and more particularly to electronic devices with networking capabilities.
US 20170273044 A1 - it relates to methods and systems for synchronized playback and control of a multimedia stream.
US 20160021560 A1 - relates to Wi-Fi networks, IEEE 802.11x, Social Wi-Fi networks and Neighbor-Awareness Networkings (NANs).
US 20150296552 A1 – relates to utilizing a fine timing measurement procedure to determine propagation times for signals communicated between the devices.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/REDENTOR PASIA/Primary Examiner, Art Unit 2413